 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     JASON R.,
 7
                                Plaintiff,                  CASE NO. 2:19-cv-1032 BAT
 8
            v.                                              ORDER GRANTING DEFENDANT’S
 9                                                          MOTION TO DISMISS WITH LEAVE
     COMMISSIONER OF SOCIAL SECURITY,                       TO AMEND
10
                                Defendant.
11

12          Defendant moves for an order dismissing this action for failure to state a claim upon

13   which relief may be granted pursuant to Fed. R. Civ. P. 12(b)(6), and for lack of subject matter

14   jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). Dkt. 12. Defendant contends Plaintiff failed to

15   file his complaint within the prescribed timeframe for seeking judicial review under 42 U.S.C. §

16   405(g). Plaintiff failed to respond to the motion and such failure may be considered by the Court

17   as an admission that Defendant’s motion has merit. LCR(b)(2).

18          As discussed in more detail below, the Court will dismiss the complaint without

19   prejudice, with leave for Plaintiff to submit evidence of equitable tolling within seven days.

20                                       STANDARD OF REVIEW

21          A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims

22   alleged in the complaint. See Parks Sch. of Business v. Symington, 51 F.3d 1480, 1484 (9th

23   Cir.1995). All material allegations of the complaint are taken as true and construed in the light



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
     LEAVE TO AMEND - 1
 1   most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 340 (9th

 2   Cir.1996). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

 3   detailed factual allegations, a plaintiff's obligation to provide the ‘grounds' of his ‘entitle[ment]

 4   to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

 5   a cause of action will not do. Factual allegations must be enough to raise a right to relief above

 6   the speculative level.” Bell Atlantic Corp. v. Twombly, 127 S. Court.1955, 1964–65 (2007).

 7          In support of its motion to dismiss, the Commissioner submits the declaration of

 8   Christianne Voegele, Branch Chief of Court Case Preparation and Review Branch 1 of the Office

 9   of Appellate Operations, Social Security Administration. Dkt. 12-1. Attached to Ms. Voegele’s

10   declaration are the following documents: (1) August 31, 2018 Notice of Decision – Unfavorable;

11   (2) October 31, 2018 Notice of Appeals Council Action. Id. Exhibits 1 and 2.

12          Generally, a district court may not consider any material beyond the pleadings in ruling

13   on a Rule 12(b)(6) motion to dismiss. Lee v. City of L.A., 250 F.3d 668, 688 (9th Cir. 2001)

14   (citations omitted). However, there are certain exceptions to this rule. First, the court may

15   consider documents appended or attached to the complaint. United States v. Ritchie, 342 F.3d

16   903, 908 (9th Cir. 2003). Second, a court may consider “documents whose contents are alleged

17   in the complaint and whose authenticity no party questions, but which are not physically attached

18   to the pleading[.]” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other

19   grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002). Third, a court may

20   take judicial notice of matters of public record. Lee, 250 F.3d at 688-89 (citations omitted); see

21   also Fed. R. Evid. 201.

22          Accordingly, the undersigned has considered the mailings and rulings of the Social

23   Security Administration and case documents filed in this Court.



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
     LEAVE TO AMEND - 2
 1                                        STATEMENT OF FACTS

 2          On August 31, 2018, an Administrative Law Judge (“ALJ”) issued a decision denying

 3   Plaintiff’s claim for disability under Title II of the Social Security Act. Dkt. 12-1, Voegele

 4   Decl.”, ¶ 3(a); Ex. 1. Plaintiff requested review of the ALJ’s decision. Id., Voegele Decl. at ¶

 5   3(a). On October 31, 2018, the Appeals Council sent a notice denying the request for review and

 6   advising Plaintiff of his right to commence a civil action within 60 days from the date of receipt

 7   of the notice. Id., Voegele Decl. at ¶ 3(a); Ex. 2 at 1-3. This notice, sent by mail to Plaintiff and

 8   his attorney, further explained that the Commissioner would assume Plaintiff received the notice

 9   five days after the date on the notice, unless Plaintiff demonstrated he did not receive it within

10   the five-day period. Id., Voegele Decl. at ¶ 3(a); Ex. 2 at 2.

11          On December 21, 2018, a civil action was filed in this Court, which was dismissed on

12   June 13, 2019, for failure to prosecute. Dkt. 1, Case No. 2:18-cv-01864. Prior to dismissal of that

13   action, Plaintiff was advised of a filing deficiency and when he did not respond, was ordered to

14   show cause why his case should not be dismissed. See Dkts. 2, 4 (2:18-cv-01864). Thereafter,

15   upon report and recommendation (after Plaintiff did not respond and/or object within fourteen

16   days), the Court dismissed the case without prejudice. See id., Dkts. 5, 6.

17          On July 2, 2019, Plaintiff filed his Complaint commencing this civil action. Dkt. 1.

18                                              DISCUSSION

19          It is well settled that “[t]he United States, as sovereign, ‘is immune from suit save as it

20   consents to be sued . . . and the terms of its consent to be sued in any court define that court’s

21   jurisdiction to entertain the suit.’” Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (quoting

22   United States v. Testan, 424 U.S. 392, 399 (1976) and United States v. Sherwood, 312 U.S. 584,

23   586-87 (1941)). Judicial review of final decisions on claims arising under Title II of the Social



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
     LEAVE TO AMEND - 3
 1   Security Act is provided for and limited by sections 205(g) and (h) of the Act. 42 U.S.C. §§

 2   405(g) & (h). The remedy provided by section 205(g) is exclusive; there is no federal question

 3   jurisdiction for social security disability benefits claims. 42 U.S.C. § 405(h); Heckler v. Ringer,

 4   466 U.S. 602 (1984); Mathews v. Eldridge, 424 U.S. 323, 327 (1976); Weinberger v. Salfi, 422

 5   U.S. 749, 756-57 (1975).

 6          An individual may obtain review of a final decision of the Commissioner made after a

 7   hearing to which the individual was a party, by a civil action commenced within 60 days of the

 8   mailing to the individual of notice of the decision or within such further time as the

 9   Commissioner may allow. 42 U.S.C. § 405(g). The 60-day limit is a condition on Congress’s

10   waiver of the United States’ sovereign immunity and must be strictly construed. Bowen v. City of

11   New York, 476 U.S. 467, 479 (1986). Therefore, Plaintiff had 60 days from the date he received

12   the Appeals Council’s notice denying his request for review to file a civil action for review of the

13   ALJ’s decision. 20 C.F.R. §§ 404.981, 422.210(a). The date Plaintiff received the Appeals

14   Council’s notice is presumed to be five days after the date on the notice, unless there is a

15   reasonable showing to the contrary. 20 C.F.R. § 422.210(c). The Appeals Council may extend

16   the 60-day filing period for good cause upon written request. 42 U.S.C. § 405(g); 20 C.F.R. §

17   422.210(c).

18          The Appeals Council sent the notice denying Plaintiff’s request for review on October 31,

19   2018. Dkt. 12-1, Voegele Decl. at ¶ 3(a); Ex. 2 at 1-3. Plaintiff is assumed to have received this

20   notice five days later, on Monday, November 5, 2018, unless a reasonable showing is made to

21   the contrary to the Appeals Council. See 20 C.F.R. §§ 416.1401, 422.210(c). No showing has

22   been made to the Appeals Council that Plaintiff received his notice after November 7, 2018. See

23



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
     LEAVE TO AMEND - 4
 1   Dkt. 1. Plaintiff thus had until Friday, January 4, 2019 to file his Complaint. 42 U.S.C. § 405(g);

 2   20 C.F.R. §§ 404.981, 404.1481, 422.210(a).

 3           As the records of this Court indicate, Plaintiff did file a complaint on December 21, 2018,

 4   which was within the 60-day limit. See Dkt. 1, Case No. 2:18-cv-01864. However, that case

 5   never progressed beyond the filing of a deficient complaint and was dismissed without prejudice

 6   by the Court on June 13, 2019 for a failure to prosecute. Dkts. 5, 6. Thereafter, on July 2, 2019,

 7   Plaintiff filed the complaint in this action. Dkt. 1. Thus, the question here is whether the earlier

 8   filing of the defective lawsuit tolled Plaintiff’s obligation to file a complaint within the 60-day

 9   statute of limitations.

10           The statute of limitations period provided by Congress in 42 U.S.C. § 405(g) serves “to

11   move cases to speedy resolution in a bureaucracy that processes millions of cases annually.”

12   Bowen, 476 U.S. at 481. The United States Court of Appeals for the Ninth Circuit has upheld the

13   time limitation. Banta v. Sullivan, 925 F.2d 343 (9th Cir. 1991). Federal courts have strictly

14   applied the time limitation. See, e.g., Whipp v. Weinberger, 505 F.2d 800 (6th Cir. 1974)

15   (ordering dismissal of action for filing complaint one day late); O’Neill v. Heckler, 579 F. Supp.

16   979 (E.D. Pa. 1984) (dismissing action for filing complaint one day late).

17           “In certain rare instances, the sixty-day statute of limitations can be excused” through the

18   doctrine of equitable tolling. Del Rosario v. Berryhill, 2019 WL 506011 (N. D. Cal, Oct. 2019)

19   (citing Diaz v. Comm'r of Soc. Sec., No. 13-cv-05027-PSG, 2014 WL 1348896, at *3 (N.D. Cal.

20   Apr. 4, 2014)). Federal courts “have typically extended equitable relief only sparingly,” such as

21   “where the claimant has actively pursued his judicial remedies by filing a defective pleading

22   during the statutory period, or where the complainant has been induced or tricked by his

23   adversary’s misconduct into allowing the filing deadline to pass.” Irwin v. Dep't of Veterans



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
     LEAVE TO AMEND - 5
 1   Affairs, 498 U.S. 89, 96 (1990). However, courts generally do not grant the equitable tolling of

 2   limitations periods where the claimant failed to exercise due diligence in preserving his legal

 3   rights. Irwin, 498 U.S. at 96 (“We have generally been much less forgiving in receiving late

 4   filings where the claimant failed to exercise due diligence in preserving his legal rights.”); see

 5   also Okafor v. United States, 846 F.3d 337, 340 (9th Cir. 2017) (“We do not recognize run-of-the

 6   mill mistakes as grounds for equitable tolling because doing so would essentially equitably toll

 7   limitations periods for every person whose attorney missed a deadline.”) (quoting Luna v.

 8   Kernan, 784 F.3d 640, 647 (9th Cir. 2015)) (internal quotation marks and further citations

 9   omitted).

10          The record before the Court reflects that Plaintiff did not exercise due diligence in

11   preserving his legal rights, either in Case No. 2-18-cv-01864 or in this one. Assuming the

12   complaint he filed in Case No. 2:18-cv-01864 could be interpreted as somehow tolling the 60-

13   day limit, Plaintiff’s actions in that case do not indicate due diligence. Although he was given

14   three opportunities to pursue prosecution of his complaint, he failed to do so. See Dkts. 2, 4, and

15   5. Similarly in this case, Plaintiff received notice and had ample time to respond to the

16   Commissioner’s motion to dismiss but failed to do so.

17                                             CONCLUSION

18          The record reflects that Plaintiff did not commence this action within the period provided

19   by 42 U.S.C. § 405(g) and that there are no circumstances warranting the tolling of the statutory

20   period. Nevertheless, the Court concludes that Defendant’s motion to dismiss will be granted

21   without prejudice, with leave for Plaintiff to submit a pleading regarding equitable tolling,

22   within seven (7) days of this Order. The Commissioner may file a response seven (7) days after

23



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
     LEAVE TO AMEND - 6
 1   Plaintiff’s filing. If Plaintiff fails to submit a pleading or fails to establish equitable tolling, the

 2   Court will dismiss this case with prejudice.

 3           DATED this 16th day of March, 2020.

 4

 5                                                            A
                                                              BRIAN A. TSUCHIDA
 6                                                            Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
     LEAVE TO AMEND - 7
